Citation Nr: 0833200	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a compensable evaluation for residuals, 
left malar bone fracture.

2. Entitlement to a compensable evaluation for left 
herniorrhaphy residuals.

3. Entitlement to service connection for rectal prolapse as 
secondary to service-connected left malar bone fracture 
residuals.

4. Entitlement to service connection for partial gastrectomy 
from duodenal ulcer disease as secondary to service-connected 
left malar bone fracture residuals.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from October 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran appeared at a Board Hearing in March 2005 before 
the undersigned Acting Veterans Law Judge.  

In a December 2001 rating decision, the RO granted 
entitlement to service connection and a separate evaluation 
for scar, painful on examination, as part of the service-
connected left herniotomy residuals.  The veteran's Notice of 
Disagreement was to the evaluation of the residuals without 
further specificity.  At the Board hearing, the veteran and 
his representative related that the disagreement is with the 
underlying hernia condition and not the separate rating for 
the scar residual. Thus, the Board does not deem the 
evaluation of the scar residual to be a part of the veteran's 
appeal and has styled the issues of the case as reflected on 
the cover sheet.

The issue of entitlement to a compensable rating for left 
herniorrhaphy residuals is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rectal prolapse is not currently shown.  

2. The medical evidence shows that the veteran's partial 
gastrectomy from duodenal ulcer disease was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin, including his 
service-connected residuals of a fracture of the left malar 
bone.

3.  The veteran does not have loss of inter-incisal range of 
motion in association with the veteran's malar bone fracture 
residuals; there is no medical evidence of record showing 
malunion or nonunion of the veteran's maxilla.  

4. The service-connected residuals of a fracture of the left 
malar bone do not include loss of any portion of the maxilla, 
any displacement of the maxilla, or loss of masticatory 
surface not replaceable by suitable prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for rectal prolapse 
as secondary to service-connected left malar bone fracture 
residuals have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The criteria for service connection for partial 
gastrectomy from duodenal ulcer disease as secondary to 
service-connected left malar bone fracture residuals have not 
been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).  

3.  The criteria for a compensable disability evaluation for 
service-connected residuals, left malar bone fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Codes 9905, 9913-16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a February 
2002 letter sent to the veteran that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Therefore, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Further, the service connection claim claims were 
readjudicated, and supplemental statements of the case were 
issued in August 2004, and May 2008.  Consequently, the Board 
finds that the duty to notify as to the service connection 
issues has been satisfied.    

As to the Dingess requirements, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claims for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Therefore, adequate notice regarding 
service connection was provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2005.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in does not meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  The veteran 
was provided with correspondence regarding what was needed to 
support his increased rating claim.  Specifically, the 
September 2005 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disorder had gotten worse.  He was informed that he should 
send recent records, preferably dated within the past 12 
months.  Based on the evidence above, the veteran can be 
expected to understand what was needed to support his claim.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements presented during his hearing before the 
undersigned, and his submission of lay statements from his 
family, which reported the impact of the disability on his 
daily life and employment.  During the VA examination in 
January 2004, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability had on his daily life.  For example, he described 
the increased pain he felt when he chewing and difficulty 
opening his mouth.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  First, 
the RO has obtained VA outpatient treatment records and 
private treatment records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in March 2005.  An 
attempt was made to obtain records from Social Security 
Administration (SSA), which was unsuccessful.  VA medical 
examinations with opinions were performed for the issues on 
appeal.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

Rectal Prolapse

The veteran contends that he has rectal prolapse due to his 
service-connected residuals of a fracture of the left malar 
bone.  Thus in order for his claim to prevail, there must be 
a current disability that is shown to be medically related to 
a service-connected disorder.  Here, there is no showing that 
the veteran has a current diagnosis of rectal prolapse. 

VA outpatient treatment records show that the veteran was 
seen in October 2000, and a history of hemorrhoids/rectal 
prolapse was noted.  It was found that the veteran had a 
recent colonoscopy that was within normal limits.  An October 
2002 treatment note shows that he had a colonoscopy in 
February 2002 which was within normal limits.  A June 2005 VA 
outpatient treatment record shows a history of rectal 
prolapse.  The Board has reviewed VA treatment records from 
1976 to 2007, and private treatment records dated from 1993 
to 2006 as well as VA examination reports in 2000, 2004, and 
2007.  There are no findings of a current diagnosis of rectal 
prolapse.  Absent a showing of a disease or injury that was 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  

Partial Gastrectomy from Duodenal Ulcer Disease

The veteran contends that his partial gastrectomy from 
duodenal ulcer disease is due to his service-connected 
residuals, left malar bone.  In February 1962, the veteran 
was injured in a motor vehicle accident (MVA).  The DD Form 
481-3, Clinical Record Cover Sheet, reflects his injury as a 
fracture, compound, comminuted, left maxilla, with no artery 
or nerve involvement.  It was treated with a surgical 
reduction of the fracture.  The basis the veteran asserts for 
association of his gastrointestinal disorder, status-post-
surgery, with the MVA is that the accident and the subsequent 
treatment left him unable to properly chew his food, which 
caused his digestive symptomatology, to include stomach 
symptomatology.  An August 2004 VA sinus examination report 
makes reference to an absence of a normal bite due to missing 
teeth.  

A March 2007 maxillofacial CT showed no evidence of 
significant facial fractures.  In June 2007, the veteran was 
examined by VA.  The claims file was reviewed.  The veteran's 
history was reviewed.  The examiner opined that the veteran 
has had persistent pain and difficulty chewing his food due 
to the facial trauma and resultant surgery in service.  It 
was opined that it was at least as likely that the injury and 
difficulty chewing food properly led to digestive 
symptomatology.  The examiner stated that without resorting 
to speculation, he was unable to state whether the veteran's 
stress after the accident as well as facial pain led to his 
duodenal ulcer which resulted in a partial gastrectomy and 
Billroth I procedure.  

The veteran's service medical records do not reflect any 
complaints or treatment for a gastrointestinal disorder to 
include duodenal ulcer.  Next, evidence has not been 
presented showing continuity of such symptoms related to a 
gastrointestinal disorder to include duodenal ulcer.  Private 
records show that in November 1989, the veteran reported by 
way of history that he had a duodenal ulcer.  A history of an 
ulcerative condition which resulted in a partial gastrectomy 
is noted in a private examiner's letter dated in February 
1993.  An ulcer disorder was noted in October 2000, when the 
veteran was seen by VA as a new patient.  It was noted by way 
of history that the veteran had gastric ulcers, and had 
undergone a partial gastrectomy in 1991 for gastric ulcers.  
It was noted that he was currently without current 
complaints.  These findings occur many years after discharge.  
In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1962 and initial 
reference in 1989 of a duodenal ulcer, noted by way of 
history, which is many years after service.  In essence, the 
evidence does not support the theory of continuity of 
symptomatology since service.  
Direct service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this regard, none of the treating or examining 
physicians has established a relationship between the 
veteran's gastrointestinal disorder to include duodenal ulcer 
and active duty.  Therefore, the evidence does not support 
the claim on a direct basis.  
However, the Board notes that the veteran's main contention 
is that his partial gastrectomy form duodenal ulcer disease 
is related to the service- connected residuals of a fracture 
of the left malar bone.  In June 2007, A VA examiner offered 
an opinion regarding the etiology of the veteran's a 
gastrointestinal disorder to include duodenal ulcer.  The 
examiner stated that it would be speculative to find that the 
duodenal ulcer and resulting partial gastrectomy and Billroth 
I procedure have a relationship to the in-service injuries or 
the service connected residuals of the injury to the left 
malar bone.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  Therefore, a reasonable reading of the 
examiner's report is that the veteran's a gastrointestinal 
disorder to include duodenal ulcer duodenal ulcer is not 
related to the service-connected disorder or service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the opinion offered by the VA examiner 
has great probative value.  In assigning high probative value 
to this report, the Board notes that the examiner had the 
veteran's medical records for review, including service 
medical records, and noted a reported history from the 
veteran.  There is no indication that the VA examiner was not 
fully aware of the veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of greater probative value.  
Additionally it stands uncontradicted in the record.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  The 
veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno, 6 Vet. App at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Because the only 
competent medical evidence shows that the veteran's 
gastrointestinal disorder is not related to service or to a 
disability of service origin, to specifically include his 
residuals of a fracture of a left malar bone, the 
preponderance of the evidence is against the claim.  As the 
weight of evidence is against the claim, the Board is unable 
to grant the benefit sought. 

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Residuals Left Malar Bone Fracture

The veteran is service-connected for residuals of a left 
malar bone fracture, with a noncompensable evaluation which 
was assigned pursuant to 38 C.F.R. § 4.150, Diagnostic Code 
9916 by a rating decision in January 1975.  

The veteran underwent a VA C&P dental and oral examination in 
July 2000, at which time the VA examiner noted medical 
records were available and reviewed.  By way of history, it 
was noted that he sustained a facial injury in a jeep 
accident during service in 1962.  The veteran reported having 
left temporal pain when he ate moderate chewing of a moderate 
meal.  Physical examination revealed incisional range to be 
43mm.  An MRI dated in August 2000 showed no appreciable 
abnormality, and normal motion in closed and open positions 
was noted.  

In December 2001, the RO denied an increased evaluation and 
continued the noncompensable evaluation under DC 9905.  Under 
Diagnostic Code 9905, limited motion of the temporal 
mandibular articulation warrants a minimum rating of 10 
percent where there is a maximum of 40 millimeters of inter- 
incisal range. Lateral excursion of 0 to 4 millimeters also 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 millimeters of inter- 
incisal range. More limited inter-incisal range warrants a 
higher rating. 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2007).  

A second VA C&P dental and oral examination was conducted in 
January 2004.  The medical records were reviewed by the VA 
examiner.  The veteran reported having constant pain also in 
the right malar process and extending thorough the right 
intra-orbital rim.  On examination, it was noted that the 
veteran opens and closes his mouth satisfactorily with no 
limitation of inter-incisional range of motion, and no bone 
loss.  The examiner noted that there was minimal tenderness 
of the right TMJ, within expected limits for the injury, and 
a tender right masseter muscle to palpation.   

The Board has reviewed the VA outpatient treatment records 
dated from 1976 to 2007 and private medical records dated 
from 1993 to 2006 and VA examination reports in 2000, 2004, 
and 2007.  Throughout the rating period on appeal, the 
veteran is appropriately assigned a noncompensable evaluation 
for his disorder.  

Diagnostic Code 9916 provides the rating criteria for 
malunion or nonunion of the maxilla, with compensable ratings 
assigned for moderate (10 percent) and severe displacement 
(30 percent).  Pursuant to Diagnostic Code 9905, which 
governs limitation of motion of the temporomandibular 
articulation, limited motion of the inter-incisal range is 
rated at 10 percent from 31 to 40 mm, 20 percent from 21 to 
30 mm, 30 percent from 11 to 20 mm, and 40 percent from 0 to 
10 mm.  Range of lateral excursion is rated 10 percent from 0 
to 4 mm. Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.159, Diagnostic Code 9905 (2007).  

On VA examination in July 2000, the veteran could open up to 
43 mm, and on VA examination in January 2004, there was no 
limitation of inter-incisal range of motion.  The MRI of 
August 2000 showed no abnormality and the January 2004 
examiner noted that there was no bone loss.  A December 2007 
VA outpatient treatment record shows that the veteran had 
pain free full range of motion.  As the evidence shows no 
limitation of inter-incisal range of motion, and also shows 
that the veteran could open to 43 mm, a compensable 
evaluation under Diagnostic Code 9905 is not appropriate at 
any time during the appeal period.  Moreover, no other 
diagnostic codes allow for a higher rating.  As there is no 
demonstrated loss of the mandible, Diagnostic Codes 9900-9902 
do not apply.  Likewise, as there is no showing of nonunion 
or malunion of the mandible, Diagnostic Codes 9903 and 9904 
are not for application.  As the evidence fails to show loss 
of the hard palate or maxilla, Code sections 9911-9912 and 
9914- 15 do not apply.  Finally, as the evidence fails to 
show malunion or nonunion of the maxilla, Diagnostic Code 
9916 is not for application.  In sum, the evidence of record 
fails to support a compensable evaluation for the veteran's 
residuals of a left malar bone fracture.  

The Board has considered the veteran's complaints of pain 
when he eats, as well as the lay statements he submitted from 
his brothers and his son concerning the veteran's complaints 
of pain.  On VA examination in June 2007, it was noted that 
the veteran had persistent pain and difficulty chewing his 
food due to his facial trauma.  It was also stated that this 
led to digestive problems.  He has also had treatment by VA 
in 2007 for pain which includes injections of Botox and 
Marcaine.  The Board notes however, that the RO has granted 
service connection for interference with mastication and pain 
in February 2008 and assigned a 10 percent evaluation.  Thus 
there is no objective evidence that the veteran suffers pain 
and functional impairment caused by the residuals of a 
fracture of the left malar bone that are not adequately 
compensated.  Thus, a compensable rating based upon 
functional loss due to pain is not warranted.  see DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. 


ORDER

Service connection for rectal prolapse as secondary to 
service-connected left malar bone fracture residuals is 
denied.  

Service connection for partial gastrectomy from duodenal 
ulcer disease as secondary to service-connected left malar 
bone fracture residuals.  

A compensable evaluation for residuals, left malar bone 
fracture is denied.  

REMAND

The veteran states that his left herniorrhaphy residuals are 
more severe than reflected by the non-compensable evaluation 
currently assigned.  Under Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion, or 
where it is not operated, but remediable.  In September 2005, 
the Board remanded this claim for an examination which was to 
include evaluation of the veteran's left heniorrhaphy 
residuals.  A VA examination note was written in July 2007; 
however this is inadequate for rating purposes.  In this 
regard, reference to the hernia disorder was made only as to 
the veteran having pain in the area, with nerve damage and 
the nerve being removed.  The examiner then gave an opinion 
on the etiology of the disorder.  Thus, the Board has no 
discretion and must unfortunately again remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded a 
VA examination, to assess the nature and 
severity of his service-connected left 
herniorrhaphy residuals.  All indicated 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner.  The examiner should indicate 
whether the veteran's left herniorrhaphy 
residuals are recurrent, readily 
reducible and supported by truss or belt.   

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


